DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed on 1/5/2022 has been entered, and claims 2, 12-13 and 22 are cancelled, thus claims 1, 3-11 and 14-21 are currently pending in this application. 


                          Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/9/2022 has been entered.

Allowable Subject Matter
Claims 1, 3-11 and 14-21 are allowed.
 	The following is an examiner’s statement of reasons for allowance: the prior arts of record taken alone or in combination neither anticipates nor renders obvious  	a display device and an electronic apparatus comprising a display device “the partition walls include a multilayer stack including at least two layers extending above an upper surface of the first electrode, the multilayer stack including a lower layer portion and an upper layer portion located above the lower layer portion, the upper layer portions of the partition walls each include a first upper layer portion on a lower layer portion side and a second upper layer portion above the first upper layer portion” in combination with the limitation wherein “at least part of light emitted from the light emitting unit at a furthest distance from one of the partition walls is configured to impinge on the one of the partition walls at a predetermined height above the upper surface of the first electrode, the lower surface of the upper layer portions is arranged to be at or below the predetermined height, and the upper surface of the lower layer portions is arranged to be below the predetermined height” and “the second upper layer portion includes a same material as a material forming the lower layer portions, the first upper layer portion includes a different material as the material forming the lower layer portions, and at least part of light emitted from the light emitting unit at a center portion between the partition walls is configured to impinge on the first upper layer portion” as recited in claims 1 and 14.
 	Claims 3-11 and 15-21 are also allowed for further limiting and depending upon allowed claims 1 and 14.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NDUKA E OJEH whose telephone number is (571)270-0291. The examiner can normally be reached M-F; 9am - 5pm..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thao X Le can be reached on (571) 272-1708. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NDUKA E OJEH/Primary Examiner, Art Unit 2892